DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	Please renumber claims 1-3, 5-9, and 11-12 as claims 1-10.

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art teaches a method for receiving regions of interest from an image, generating one or more convolutional layers from the image, each of the one or more convolutional layers having at least one convolutional feature within a region of interest, applying at least one cascaded rejection classifier to the regions of interest to generate a subset of the regions of interest, and applying scale dependent pooling to convolutional features within the subset to determine a likelihood of an object category.
However, all the prior arts and the references do not teach “perform time series validation validating in time series a result of the feature map validation, correct a detection result about the object, the detection result being output by input/output device, when result of the time series validation does not satisfy a predetermined condition, check timewise consecutiveness of an output about the result of the feature map validation, and correct the result of the feature map validation on a basis of a determination condition whether or not the output is consecutive a predetermined set times or more, and correct the detection result about the object, the detection result being output by the input/out device, on a basis of a correction result about the result of the feature map validation” or equivalent claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN W LEE/Primary Examiner, Art Unit 2664